DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by Mineo et al (JP2009-029583).
Regarding Claim 1, Mineo discloses an elevator system comprising:
at least one elevator car (Fig. 1) moving within a hoistway;
at least one door 3 providing access to the elevator car;
at least one passenger sensor 1,2 configured for detecting passengers in the vicinity of the at least one door; and
a door control device configured for controlling the at least one door, wherein the door control device  comprises:
a memory in which at least one predefined movement profile (“speed pattern” 31) is stored;
a modificator configured for modifying 32,33,34 the at least one predefined movement profile 31 when the at least one passenger sensor 1,2 detects a passenger in the vicinity of the at least one door; and
a door controller configured for controlling the movement of the at least one door 3 based on the at least one movement profile 31-34.
Regarding Claim 12, Mineo discloses a method of controlling the movement of at least one door 3 of an elevator system, the at least one door 3 providing access to an elevator car (Fig. 1) of the elevator system, wherein the method includes:
retrieving a predefined movement profile (“speed pattern” 31) for the at least one door 3 from a memory;
detecting 1,2 the presence of at least one passenger in the vicinity of the at least one door 3;
modifying 32,33,34 the retrieved predefined movement profile when the presence of at least one passenger in the vicinity of the at least one door 3 has been detected;
controlling the movement of the at least one door 3 according to the modified movement profile.
Regarding Claims 2,13 Mineo discloses modifying the at least one predefined movement profile 33 includes reducing the moving velocity 207 of the at least one door 3.
Regarding Claim 3, Mineo discloses modifying the at least one predefined movement profile 34  includes reversing 208-211 the moving direction of the at least one door 3.
Regarding Claim 10, Mineo discloses the door control device further comprises a selector 202  configured for selecting one of the at least one predefined movement profiles 31-34 store within the memory.
Regarding Claim 11, Mineo discloses the at least one door 3 is an elevator car door of the elevator system.




Allowable Subject Matter
Claims 4-9,14,15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837